THE COURT.
The defendant was charged by the information with having committed the infamous crime against nature, was tried by a jury and found guilty, and was sentenced to imprisonment at San Quentin for the term of ten years, and he now appeals from said judgment and an order denying a new trial.
The transcript consists of the judgment-roll and notice of appeal, without any statement or bill of exceptions. Upon the trial he had the aid of competent counsel, but no brief has *361been filed in his behalf. The information was not objected to, and appears to be sufficient, nor do we discover any errors in the instructions given to the jury or in the proceedings.
The judgment and order appealed from are affirmed.-